DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/18/2021. 
In the instant Amendment, claims 1, 3-4, and 8-9 have been amended. Claims 10, 15, 18-19 and 22 have been cancelled.
Claims 1-9, 11-14, 16-17, 20-21 and 23 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Perez-Daple on September 23, 2021.
The application has been amended as follows: 

Claim 1 (Currently Amended):  An information processing device comprising:
circuitry configured to:
select a portion of a structure to be imaged;
, and wherein the plurality of potential flight paths are generated using a construction method of the structure to be imaged;
display at a same time the plurality of potential flight paths; 
select certain flight path information from the plurality of potential flight paths based on a user selection of one of the plurality of potential flight paths;
acquire imaging position information at a time when the selected portion of the structure is imaged which is acquired by an imaging device configured to fly adjacent to a periphery of the structure to image the structure on a basis of the certain flight path information that is determined in advance of a flight of the imaging device;
use a captured image of the structure imaged by the imaging device and the imaging position information to generate data related to damage of the structure including position information of damage of the structure included in the captured image; and
generate the certain flight path information such that the imaging device captures images using a smaller imaging interval for a damaged portion of the structure, the imaging interval represents a distance between positions of the imaging device at which successive captured images are taken,
wherein the certain flight path information comprises a plurality of sets of longitude and latitude generated in advance of the flight based on an overview diagram of the structure.

Claim 2 (Previously Presented):  The information processing device according to claim 1, wherein the processing circuitry is further configured to calculate a position of damage of the structure included in the captured image.

Claim 3 (Previously Presented):  The information processing device according to claim 2, wherein the processing circuitry is further configured to generate a combined image in which a plurality of captured images are stitched, calculate the position of damage of the structure included in the captured image using imaging position information, out of captured images serving as a basis of a generated image, of a captured image with which imaging position information with relatively higher positional accuracy is associated.

Claim 4 (Previously Presented):  The information processing device according to claim 3, wherein the processing circuitry is further configured to calculate the position of damage of the structure included in the captured image using, as an imaging position with relatively higher positional accuracy, imaging position information of a captured image corresponding to a corner portion of the combined image.

Claim 5 (Previously Presented):  The information processing device according to claim 2, wherein the processing circuitry is further configured to generate the data related to damage of the structure using the calculated position of damage of the structure.

Claim 6 (Previously Presented):  The information processing device according to claim 2, wherein the processing circuitry is further configured to calculate an absolute position of damage of the structure included in the captured image.

Claim 7 (Previously Presented):  The information processing device according to claim 1, wherein the processing circuitry is further configured to use generated data to generate flight information used to cause the imaging device to image a position of damage corresponding to the data.

Claim 8 (Currently Amended):  An information processing method, comprising:
selecting a portion of a structure to be imaged;
generating a plurality of potential flight paths based on the selection of the portion of the structure, wherein each of the plurality of potential flight paths is for imaging the selected portion of the structure, and wherein the plurality of potential flight paths are generated using a construction method of the structure to be imaged;
displaying at a same time the plurality of potential flight paths; 
selecting certain flight path information from the plurality of potential flight paths based on a user selection of one of the plurality of potential flight paths;
acquiring imaging position information at a time when the selected portion of the structure is imaged from an imaging device configured to fly adjacent to a periphery of the structure to image the structure on a basis of the certain flight path information that is determined in advance of a flight of the imaging device;
using a captured image of the structure imaged by the imaging device and the imaging position information and generating data related to damage of the structure including position information of damage of the structure included in the captured image; and 
generating the certain flight path information such that the imaging device captures images using a smaller imaging interval for a damaged portion of the structure, the imaging interval represents a distance between positions of the imaging device at which successive captured images are taken,
wherein the certain flight path information comprises a plurality of sets of longitude and latitude generated in advance of the flight based on an overview diagram of the structure.


Claim 9 (Currently Amended):  A non-transitory computer readable medium having stored thereon a program for causing a computer to execute the processing of:
selecting a portion of a structure to be imaged;
generating a plurality of potential flight paths based on the selection of the portion of the structure, wherein each of the plurality of potential flight paths is for imaging the selected portion of the structure, and wherein the plurality of potential flight paths are generated using a construction method of the structure to be imaged; 
displaying at a same time the plurality of potential flight paths;
selecting certain flight path information from the plurality of potential flight paths based on a user selection of one of the plurality of potential flight paths;
acquiring imaging position information at a time when the selected portion of the structure is imaged from an imaging device configured to fly adjacent to a periphery of the structure to image the structure on a basis of the certain flight path information that is determined in advance of a flight of the imaging device; 
using a captured image of the structure imaged by the imaging device and the imaging position information and generating data related to damage of the structure including position information of damage of the structure included in the captured image; and 
generating the certain flight path information such that the imaging device captures images using a smaller imaging interval for a damaged portion of the structure, the imaging interval represents a distance between positions of the imaging device at which successive captured images are taken,
wherein the certain flight path information comprises a plurality of sets of longitude and latitude generated in advance of the flight based on an overview diagram of the structure.

Claim 10 (Canceled).

Claim 11 (Previously Presented):  The information processing device according to claim 1, wherein the imaging position information includes at least one of position information of a damaged portion, coordinates of damaged portion, damage type ID, and damage degree.

Claim 12 (Previously Presented):  The information processing device according to claim 1, wherein the imaging position information includes position information of a damaged portion, coordinates of damaged portion, damage type ID, and damage degree.

Claim 13 (Previously Presented):  The information processing device according to claim 1, wherein the certain flight information comprises instructions to capture additional detail of a portion of the structure that is likely to be damaged. 

Claim 14 (Previously Presented):  The information processing device according to claim 13, wherein the instructions narrow an interval of positions of images captured at the portion of the structure likely to be damaged.

Claim 15 (Canceled).

Claim 16 (Previously Presented):  The information processing device according to claim 1, wherein the processing circuitry is further configured to capture images of the structure at a plurality of positions corresponding to each set of the plurality of sets of longitude and latitude of the flight path information.

Claim 17 (Previously Presented):  The information processing device according to claim 1, wherein the processing circuitry is further configured to generate the certain flight path information such that a damaged portion of the structure is captured in detail by the imaging device during the flight.

Claims 18-19 (Canceled). 

Claim 20 (Previously Presented):  The information processing device according to claim 1, wherein the processing circuitry is further configured to generate the certain flight path information such that the imaging device captures images using a different wavelength of light for a damaged portion of the structure.

Claim 21 (Previously Presented):  The information processing device according to claim 1, wherein each of the potential flight paths are generated using a target surface of the structure, and different potential flight paths are generated for different target surfaces.  

Claim 22 (Canceled).    

Claim 23 (Currently Amended):  The information processing device according to claim 1, wherein the certain flight path information comprises a list of imaging points at which images are to be captured during flight, each of the imaging points is designated by coordinates of a respective imaging point, an imaging direction, and a speed of the imaging device at a time of imaging.  





Allowable Subject Matter
Claims 1-9, 11-14, 16-17, 20-21 and 23 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Schultz et al. (US 2016/0313736) which discloses unmanned aircraft structure evaluation system using camera, Dockter et al. (U.S 2008/0071431) which discloses aircraft control system including camera, and Naderhirn et al. (U.S. 20140168420) which discloses system for inspecting a surface area for material defects.
 generate the certain flight path information such that the imaging device captures images using a smaller imaging interval for a damaged portion of the structure, the imaging interval represents a distance between positions of the imaging device at which successive captured images are taken as cited in claims 1, 8 and 9.

Claims 2-7, 11-14, 16-17, 20-21 and 23 are allowed because they depend on allowed claim 1, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Examiner, Art Unit 2486